UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to DYNEGY INC. DYNEGY HOLDINGS INC. (Exact name of registrant as specified in its charter) Entity Commission File Number State of Incorporation I.R.S. Employer Identification No. Dynegy Inc. 001-33443 Delaware 20-5653152 Dynegy Holdings Inc. 000-29311 Delaware 94-3248415 1000 Louisiana, Suite 5800 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 507-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Dynegy Inc. Yes x No ¨ Dynegy Holdings Inc. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Dynegy Inc. Yes ¨ No ¨ Dynegy Holdings Inc. Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Dynegy Inc. x ¨ ¨ ¨ Dynegy Holdings Inc. ¨ ¨ x ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Dynegy Inc. Yes ¨ No x Dynegy Holdings Inc. Yes ¨ No x Indicate the number of shares outstanding of Dynegy Inc.’s classes of common stock, as of the latest practicable date: Class A common stock, $0.01 par value per share,601,705,975shares outstanding as of May 3, 2010; Class B common stock, $0.01 par value per share, zero shares outstanding as of May 3, 2010.All of Dynegy Holdings Inc.’s outstanding common stock is owned by Dynegy Inc. This combined Form 10-Q is separately filed by Dynegy Inc. and Dynegy Holdings Inc. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to a registrant other than itself. DYNEGY INC. and DYNEGY HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC.: Condensed Consolidated Balance Sheets—Dynegy Inc.: March 31, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations—Dynegy Inc.: For the three months ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows—Dynegy Inc.: For the three months ended March 31, 2010 and 2009 6 Condensed Consolidated Statements of Comprehensive Income(Loss)—Dynegy Inc.: For the three months ended March 31, 2010 and 2009 7 Condensed Consolidated Balance Sheets—Dynegy Holdings Inc.: March 31, 2010 and December 31, 2009 8 Condensed Consolidated Statements of Operations—Dynegy Holdings Inc.: For the three months ended March 31, 2010 and 2009 9 Condensed Consolidated Statements of Cash Flows—Dynegy Holdings Inc.: For the three months ended March 31, 2010 and 2009 10 Condensed Consolidated Statements of Comprehensive Income (Loss)—Dynegy Holdings Inc.: For the three months ended March 31, 2010 and 2009 11 Notes to Condensed Consolidated Financial Statements 12 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 29 Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK—DYNEGY INC. AND DYNEGY HOLDINGS INC. 42 Item 4.CONTROLS AND PROCEDURES—DYNEGY INC. AND DYNEGY HOLDINGS INC. 44 PART II. OTHER INFORMATION Item 1.LEGAL PROCEEDINGS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 45 Item 1A.RISK FACTORS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 45 Item 2.UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS—DYNEGY INC. 45 Item 6.EXHIBITS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 46 EXPLANATORY NOTE This report includes the combined filing of Dynegy Inc. (“Dynegy”) and Dynegy Holdings Inc. (“DHI”).DHI is the principal subsidiary of Dynegy, providing nearly 100 percent of Dynegy’s total consolidated revenue for the three-month period ended March 31, 2010 and constituting nearly 100 percent of Dynegy’s total consolidated asset base as of March 31, 2010.Unless the context indicates otherwise, throughout this report, the terms “the Company”, “we”, “us”, “our” and “ours” are used to refer to both Dynegy and DHI and their direct and indirect subsidiaries.Discussions or areas of this report that apply only to Dynegy or DHI are clearly noted in such section. 2 Table of Contents DEFINITIONS As used in this Form 10-Q, the abbreviations contained herein have the meanings set forth below. BART Best Available Retrofit Technology BTA Best technology available CAA Clean Air Act CAISO The California Independent System Operator CCR Coal Combustion Residuals CFTC Commodity Futures Trading Commission CO2 Carbon Dioxide CUSA Chevron U.S.A. Inc., a wholly owned subsidiary of Chevron Corporation DHI Dynegy Holdings Inc., Dynegy’s primary financing subsidiary DMSLP Dynegy Midstream Services L.P. EBITDA Earnings before interest, taxes, depreciation and amortization EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission FTR Financial Transmission Rights GAAP Generally Accepted Accounting Principles of the United States of America GEN Our power generation business GEN-MW Our power generation business - Midwest segment GEN-NE Our power generation business - Northeast segment GEN-WE Our power generation business - West segment GHG Greenhouse Gas ICC Illinois Commerce Commission IMA In-market asset availability ISO Independent System Operator ISO-NE Independent System Operator New England MISO Midwest Independent Transmission Operator, Inc. MMBtu One million British thermal units MW Megawatts MWh Megawatt hour NOx Nitrogen oxide NPDES National Pollutant Discharge Elimination System NRG NRG Energy, Inc. NYISO New York Independent System Operators NYSDEC New York State Department of Environmental Conservation OAL Office of AdministrativeLaw PJM PJM Interconnection, LLC PPEA Plum Point Energy Associates, LLC RCRA Resource Conservation and RecoveryAct RMR Reliability Must Run RSG Revenue Sufficiency Guarantee SCEA Sandy Creek Energy Associates, LP SC Services Sandy Creek Services, LLC SEC U.S. Securities and Exchange Commission SFAS Statement of Financial Accounting Standards SO2 Sulfur dioxide SPDES State Pollutant Discharge Elimination System VaR Value at Risk VIE Variable Interest Entity 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1—FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC. DYNEGY INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in millions, except share data) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash and investments 78 Short-term investments 9 Accounts receivable, net of allowance for doubtful accounts of $36 and $22, respectively Accounts receivable, affiliates 2 2 Inventory Assets from risk-management activities Deferred income taxes 7 6 Broker margin account — Prepayments and other current assets Total Current Assets Property, Plant and Equipment Accumulated depreciation ) ) Property, Plant and Equipment, Net Other Assets Restricted cash and investments Assets from risk-management activities Intangible assets Other long-term assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accounts payable, affiliates 4 — Accrued interest 36 Accrued liabilities and other current liabilities Liabilities from risk-management activities Notes payable and current portion of long-term debt 63 Total Current Liabilities Long-term debt Long-term debt, affiliates Long-Term Debt Other Liabilities Liabilities from risk-management activities Deferred income taxes Other long-term liabilities Total Liabilities Commitments and Contingencies (Note 11) Stockholders’ Equity Class A Common Stock, $0.01 par value, 2,100,000,000 shares authorized at March 31, 2010 and December 31, 2009; 604,496,381and 603,577,577 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively 6 6 Additional paid-in capital Subscriptions receivable (2
